DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s RCE with response/argument filed 03/04/2022. Claims 1, 6-8, 13-15, and 19-20 have been amended and no claims have been newly added. Accordingly, claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 19-20, filed 03/04/2022, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see pages 20-23, filed 03/04/2022, with respect to 35 U.S.C. 103 have been fully considered. The 35 U.S.C. 103 rejection of claims 1, 2, 5, 8, 9, 12, 15, and 17 has been withdrawn.	

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The limitation of independent claims 1, 8 and 15: “A method, comprising: receiving, by a route management platform and from a user device, a request for a set of navigational instructions for a vehicle associated with the user device, wherein the vehicle is associated with an organization, wherein the request includes: stops data that identifies a set of operational stops for the vehicle, wherein at least one stop of the set of operational stops is a delivery stop at which the vehicle is to stop for delivery of an item of cargo, fuel data that identifies an amount of available fuel of the vehicle and an identifier of the organization; receiving, by the route management platform and based on the identifier, route restriction data that identifies route restrictions that are to be considered when generating the set of navigational instructions, wherein the route restrictions include a set of one or more waypoints that the vehicle is required to travel through based on a preference of the organization; selecting, by the route management platform and based on analyzing the route restriction data, the set of one or more waypoints; determining, by the route management platform, an initial route through an initial set of stops that includes the set of operational stops and the set of one or more waypoints; -2-PATENT U.S. Patent Application No. 16/284,779 Attorney Docket No. 20180449obtaining, by the route management platform and based on the identifier, fuel selection data that is to be used to identify a set of fuel stops; identifying, by the route management platform, a subset of fuel stops, of the set of fuel stops, that are within a threshold distance of the initial route; obtaining, based on identifying the subset of fuel stops, at least one of: fuel cost data that identifies a cost of fuel at the subset of fuel stops, weather data that identifies a weather forecast for areas that are near the subset of fuel stops, or traffic data that identifies traffic within a threshold distance of the subset of fuel stops; selecting, by the route management platform and via a machine learning model one or more fuel stops, of the subset of fuel stops, wherein the one or more fuel stops are selected based on inputting to the machine learning model: the fuel data and the at least one of the fuel cost data, the weather data, or the traffic data; determining, by the route management platform, the set of navigational instructions of an updated route that includes an updated set of stops, wherein the updated set of stops include: the set of operational stops, the set of one or more waypoints, and the one or more fuel stops; and providing, by the route management platform and to the user device, the final updated route to permit the vehicle to be navigated based on the final updated route.” The limitations recited above is not anticipated nor made obvious by the prior arts on record. 

The prior art reference Fuller et al. US20160155086A1 (henceforth Fuller) in view of Park et al. US20180350366A1 (henceforth Park) do not disclose the claim limitations recited above. Specifically, they do not disclose a request for a set of navigational instructions for a vehicle associated with the user device, wherein the vehicle is associated with an organization, wherein the request includes: stops data that identifies a set of operational stops for the vehicle, wherein at least one stop of the set of operational stops is a delivery stop at which the vehicle is to stop for delivery of an item of cargo, fuel data that identifies an amount of available fuel of the vehicle and an identifier of the organization; receiving, by the route management platform and based on the identifier, route restriction data that identifies route restrictions that are to be considered when generating the set of navigational instructions, wherein the route restrictions include a set of one or more waypoints that the vehicle is required to travel through based on a preference of the organization; and obtaining, by the route management platform and based on the identifier, fuel selection data that is to be used to identify a set of fuel stops. The limitations recited above is not anticipated nor made obvious by any of the prior arts on record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669